DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/20/2022.
Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
page 4, line 2, recites,
“ammonia sensor having a sensitivity of 0.01 ppm; and when activated, the ammonia sensor outputs different electrical parameters according to various ammonia concentrations of between 0.01 to 1000ppm”

It is not clear if the .01 ppm is actually intended to be used, given that this is below the effective range of the sensor.  

Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050113982 Al Schneider et al. (hereafter Schneider) in view of US 20190331377 Al Matsuda et al. (hereafter Matsuda) and US 20100282619 Al Wang (hereafter Wang) and newly cited US 2018/0059041 to Jelinek.
Regarding claim 1, in the nonfinal rejection, claim 1 was rejected based on the combination of Schneider, Matsuda, and Wang.
 Applicant has now amended claim 1, the sole independent claim, to recite,
. . . . .Step 2: detecting ammonia molecules through the ammonia sensor disposed in the refrigerating refrigerator, wine cabinet or freezer Attorney Docket No.: BYK-U-0363Application No. 15/747,226 which is detected by the ammonia sensor having a sensitivity of 0.01 ppm; and when activated, the ammonia sensor outputs different electrical parameters according to various ammonia concentrations of between 0.01 to 1000 ppm; and after being processed by a circuit, the electrical parameters are enabled to correspond to various concentrations in the environment; . . .

Jelinek teaches a sensor that can detect ammonia (par. 37), a hazardous volatile organic compound (par. 42).  Jelinek teaches its sensor can detect ammonia in the range of 1-70 ppm (par. 125), which lies entirely within the claimed range.  Further, Jelinek teaches that this is an important range when measuring the concentration of ammonia (par. 120).  When the prior art discloses values that lie entirely within the claimed range, and particularly when the prior art discloses the importance of the disclosed range, then the prior art will anticipate the claimed range.  MPEP 2131.03.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Schneider, in view of Jelinek, in order to provide a sensor that can sense the concentration range of importance when measuring ammonia    
	
Further regarding claim 1, applicant has amended Step 3 as follows,
	Step 3: dealing with the leakage according to various concentrations: 
a. continuing working when the concentration of ammonia is lower than 0.1 ppm; 
b. stopping refrigeration and sending an alarm signal to a control terminal when ammonia leakage at a concentration of higher than 0.1 ppm is detected;
c. stopping refrigeration, flashing the alarm flashlight, and sending an alarm signal to the control terminal when ammonia leakage at a concentration of higher than 20 ppm is detected;
at a concentration of higher than 1000 ppm is detected;  . . . . .  

Regarding the ppm ranges added to Step 3, the steps of claim 3 are contingent limitations that do not limit the scope of the broadest reasonable interpretation of the claim, as described in detail in the nonfinal rejection.
Further regarding claims 1-3, 5-7, and 12, Applicant has made various additional amendments to correct 112 rejections and other formalities, but does not rely on any such amendments to distinguish the claim from the cited art.

Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Matsuda and Wang as applied to claim | above, and further in view of US 9958397 B1 Peterson et al. (hereafter Peterson) and newly cited US 2018/0059041 to Jelinek.
These claims are rejected on the same grounds as the nonfinal rejection.  Applicant has made various additional amendments to correct 112 rejections and other formalities, but does not rely on any such amendments to distinguish the claim from the cited art.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered and are persuasive with respect to the objections and rejections that are not based on the prior . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763